The petitioners are imprisoned after conviction upon a charge of violating an ordinance of the city of Marysville declaring it unlawful for any person to have in his possession any intoxicating liquors.
The complaint on which they were convicted is not presented to us and we must therefore presume that it sufficiently charges the offense. We have, heretofore, had similar attacks made upon local ordinances of this character and our decisions therein are against the petitioners on all the points presented in this case with relation to the *Page 800 
validity of this ordinance. (See In re Polizzotto, ante, p. 410 [205 P. 676]; People v. Collins, 54 Cal.App. 531
[202 P. 344]; People v. Capelli, 55 Cal.App. 461
[203 P. 837]; Ex parte Kinney, 53 Cal.App. 792 [200 P. 967], and Exparte Volpi, 53 Cal.App. 229 [199 P. 1090].)
The claim that the judgment is void because the intoxicating liquor was found on the premises without previously having obtained a search-warrant for the discovery thereof is answered by the decision in People v. Mayen, ante, p. 237 [205 P. 435]. On the authority of these cases the petition is denied.
Shaw, C. J., Wilbur, J., Shurtleff, J., Lawlor, J., Sloane, J., and Lennon, J., concurred.
 *Page 1